internal_revenue_service national_office technical_advice_memorandum date number release date index uil no dollar_figure case mis no tam-119510-01 cc intl b5 team coordinator lmsb nr taxpayer’s name taxpayer’s address taxpayer’s identification no years involved legend taxpayer state y country x issue s whether a foreign life_insurance_company carrying on an insurance_business in the u s determines the amount of income effectively connected with its u s business under sec_842 of the internal_revenue_code based exclusively on the amount of income reported by the business on the national association insurance commissioner’s naic annual_statement filed with the state insurance commissioner conclusion a foreign life_insurance_company doing business in the u s is taxable on any income effectively connected with any u s trade_or_business sec_842 for this purpose effectively_connected_income is determined under sec_864 the naic statement like any accounting record is given due regard as provided under sec_864 but is not determinative of the amount of effectively_connected_income of any u s trade_or_business facts taxpayer is a foreign life_insurance_company and its business consists of issuing life_insurance annuity and other insurance contracts in country x and the united_states taxpayer conducts its u s life_insurance business through a u s branch the state of y is the point of entry of the u s branch the state of y requires taxpayer as a tam-119510-01 foreign life_insurance_company to maintain trusteed assets and deposits in the united_states sufficient to satisfy all potential claims of its u s policyholders in general under state y law the trusteed assets must have a value at least equal to a u s branch’s reserves and other liabilities as well as the minimum capital and surplus required by the state insurance code the trusteed assets are held exclusively for the benefit and protection of u s policyholders taxpayer is required to file a naic statement with the state of y and with the insurance departments of each of the states in which it operates generally the naic statement is intended to show whether an insurance_company has a sufficient amount of assets to meet all liabilities of its u s branch operations the trusteed assets held by taxpayer are required to be included on the naic statement the naic statement does not necessary include all assets used in the branch’s u s trade_or_business in addition to the trusteed assets taxpayer maintains non-trusteed assets in the united_states consisting of bonds stocks and short-term investments which are managed maintained and accounted for in the united_states non-trusteed assets are not reflected in the naic statement the field represents that taxpayer uses non-trusteed assets in its u s insurance_business taxpayer does not include income derived from its non-trusteed assets on its u s federal_income_tax return as effectively_connected_income taxpayer’s position is that income attributable to the non-trusteed assets is not income effectively connected with the conduct of its u s insurance_business because this income is not required to be included on the naic statement law and analysis a controlling law sec_842 provides in relevant part if a foreign company carrying on an insurance_business within the united_states would qualify under part i of this subchapter for the taxable_year if without regard to income not effectively connected with the conduct of any trade_or_business_within_the_united_states it were a domestic_corporation such company shall be taxable under such part on its income effectively connected with its conduct of any trade_or_business_within_the_united_states with respect to the remainder of income which is from sources within the united_states such a foreign company shall be taxable as provided in sec_881 in general sec_864 defines effectively_connected_income under sec_864 for purposes of this title a foreign_corporation engaged in a u s trade_or_business during the taxable_year determines its effectively_connected_income under the rules set forth in sec_864 and sec_864 generally provides rules for determining whether periodical income from sources within the u s tam-119510-01 or gain_or_loss from sale_or_exchange of capital assets are effectively connected to a u s trade_or_business in making this determination the factors taken into account include whether a the income gain_or_loss is derived from assets used in or held for use in the conduct of such trade_or_business or b the activities of such trade_or_business were a material factor in the realization of such income gain_or_loss sec_864 see sec_1_864-4 application of the asset-use test for this purpose due regard is given to whether or not such asset or income gain_or_loss was accounted for through the trade_or_business sec_864 see sec_1 c all other income gain_or_loss from source within the u s is treated as effectively connected with the conduct of a u s trade_or_business sec_864 sec_864 provides in the case of a foreign_insurance_company any income from sources without the u s which is attributable to its u s business is treated as effectively connected with the conduct of such u s trade_or_business see sec_1_864-5 the legislative_history of sec_842 states your committee believes that foreign insurance companies- life_insurance_companies and other insurance_companies including both mutual and stock companies- should in general be taxed on their investment_income in the same manner as other foreign_corporations for this reason the bill provides that a foreign insurance corporation carrying on an insurance_business within the united_states is to be taxable in the same manner as domestic companies carrying on a similar_business with respect to its income which is effectively connected with the conduct_of_a_trade_or_business within the united_states for purposes of determining whether or not income of a foreign life_insurance_company is effectively connected with the conduct of its u s life_insurance business the annual_statement of its u s business on the form approved by the national association of insurance commissioners will usually be followed it is noted that all the income effectively connected with the foreign life_insurance company’s u s life_insurance business from whatever source derived comes within the ambit of this provision this is a continuation of present law which subjects to u s tax all the income attributable to the u s life_insurance business from whatever source derived h_r rep no 89th cong 2d sess s rep no 89th cong 2d sess emphasis added in the omnibus budget reconciliation act of obra the conference committee suggests that regulations exist that apply to life_insurance_companies which generally look to the naic statement to determine effectively_connected_income h conf_rep no pincite regarding these purported regulations congress stated the conferees believe that those regulations should be reexamined to consider the appropriateness of relying on state insurance rules in determining effectively_connected_income h conf_rep no pincite we have been unable to find any such regulations tam-119510-01 b analysis a foreign_insurance_company doing business in the u s is taxable on any income effectively connected with any u s trade_or_business sec_842 for purposes of the internal_revenue_code sec_864 defines income that is effectively connected with a u s trade_or_business thus a foreign_insurance_company determines income effectively connected to its u s trade_or_business under the rules in sec_864 for purposes of this advice we assume that the non-trusteed assets at issue otherwise would constitute assets used in the u s life_insurance business under the asset-use test of sec_864 and sec_1_864-4 apart from the question of the relevance of the absence of any reflection of such assets on the naic statement taxpayer argues that congress intended that the naic statement was to be determinative of what income is effectively connected to a foreign insurer’s u s life_insurance business unless a specific statutory or regulatory provision provides otherwise in support of this argument taxpayer refers to the statement in the legislative_history providing that for purposes of determining whether or not income of a foreign life_insurance_company is effectively connected with the conduct of its u s life_insurance business the annual_statement of its u s business on the form approved by the national association of insurance commissioners will usually be followed emphasis added as confirmed by the express language of sec_842 and the legislative_history quoted above congress intended that foreign insurance_companies should in general be taxed on their investment_income in the same manner as other foreign_corporations on their income which is effectively connected with the conduct_of_a_trade_or_business within the united_states no special rule was provided besides that in sec_864 and sec_1_864-5 concerning the foreign_source_income effectively connected to the conduct of a u s trade_or_business of a foreign_insurance_company thus taxpayer’s claim that an insurance_company specially determines its effectively connected by based on its naic statements has no statutory or regulatory basis moreover the legislative_history merely states that naic statements will usually be followed this an acknowledgment that sec_864 gives due regard to accounting_records it does not support taxpayer’s contention that naic statements were intended to be a substitute for the rules in sec_864 in fact congress emphasized this very point by noting in the sentence following its discussion of the naic statement that all the income effectively connected with the foreign life_insurance company’s u s life_insurance business comes within the ambit of this provision although not reflected in the naic statements the non-trusteed assets at issue in this case are managed maintained and accounted for in the united_states such accounting treatment also warrants due regard under the statute and regulations accordingly a foreign life_insurance_company doing business in the u s is taxable on tam-119510-01 any income effectively connected with any u s trade_or_business sec_842 for this purpose effectively_connected_income is determined under sec_864 the naic statement like any accounting record is given due regard as provided under sec_864 but is not determinative of the amount of effectively_connected_income of any u s trade_or_business a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
